Pickett, J.,
dissents in part.
1TI respectfully dissent from the majority’s conclusion that the costs of drilling operations includes both pre-production and post-production costs. I find that the term “drilling operations” in La.R.S. 30:103.2 refers only to the costs associated with drilling the well to completion. When the legislature amended La.R.S. 30:103.1, it required an initial report of the costs of drilling operations (A(l)) and quarterly reports of production costs (A(2)). They did not amend the penalty provision of La.R.S. 30:103.2, which states that if the operator fails to timely provide the information requested by a party with an interest in a portion not leased by the operator or producer, the operator or producer forfeits its right to demand contribution for “the costs of drilling operations of the well.” The majority improperly construes that language, giving it the effect of “the costs of the drilling and operations of the well.”
Words and phrases must be read with their context and construed according to the common and approved usage of the language. Every word, sentence, or provision in a law is presumed to be intended to serve some useful purpose, that some effect is given to each such provision, and that no unnecessary words or provisions were employed. Consequently, courts are bound, if possible, to give effect to all parts of a statute and to construe no sentence, clause, or word as meaningless and surplusage if a construction giving force to and preserving all words can legitimately be found. Additionally, statutes that are penal in nature must be strictly construed. Accordingly, we are bound to a strict interpretation of the plain language of the penalty provisions to which we now turn.
Katie Realty, Ltd. v. Louisiana Citizens Prop. Ins. Corp., 12-588 (La. 10/16/12), 100 So.3d 324, 328 (citations omitted)(emphasis ours).
Construing the statute strictly, I would find that the penalties owed by Hilcorp are limited to the costs of drilling the well to completion (pre-production). I would, therefore, limit the penalty to the stipulated amount of $126,096.29. The majority interpretation expands the scope of the penalty to which the operator is exposed.
In all other respects, I concur in the result reached by the majority.